Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/519974, filed on 18 April 2017.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  
  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 18 recites the limitation "the electrochemically active region" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 18 recites “each of the metallic individual plates at least peripherally around at least one of (1) the electrochemically active region and distanced from this and (2) peripherally around at least one of the through-openings and distanced from the edge of these through openings”. It is unclear and indefinite as to whether the recitation of “at least one of” is in reference to the numerically numbered species or is requiring both numbered conditions.  For comparison to the prior art, it will be assumed to be requiring both numbered conditions. Claims dependent are also rejected for the same.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants admitted prior art (hereinafter referred to as AAPA, using the instant applications PGPub for citations) in view of Strobel et al. (US 2007/0231619).
Regarding claims 18 and 19, AAPA discloses a separator plate (2) for an electrochemical system [0083-0084], comprising: 
two metallic individual plates [0084] (Fig 3), wherein the metallic individual plates comprise through-openings at least for operating media [0003] (Figs 1-3), as well as distribution structures which are formed into the individual metallic plates and which each communicate with at least two of the through-openings (Figs 2-c and 3), wherein a peripheral sealing structure (beads 3, 31, 31’, 32) is formed into each of the metallic individual plates at least peripherally around at least one of 
(1) the electrochemically active region and distanced from this [0082] and 
(2) peripherally around at least one of the through-openings and distanced from the edge of these through openings (Figs 1-3) [0080], 
the cross section of said sealing structure comprising a bead roof (39), two bead flanks (38) and, at least in sections, two bead feet (37), wherein the sealing structure at least in the 

    PNG
    media_image1.png
    1169
    818
    media_image1.png
    Greyscale

so that upper inner and outer radii form at the transition from bead roof to the bead flanks and lower inner and outer radii form at the bead feet (Figs 4a-4c) but does not explicitly teach weld connections are sectionally provided between the two metallic individual plates of the separator plate, at least at one side adjacent to the bead feet at least along the region in which the bead roof extends in a wave-like manner, wherein in each case the weld connections 
Strobel teaches bipolar plates constructed from two metal plates which have a cavity with the interior of the plates divided into segments by welding or soldering to provide guiding of the cooling agents and media gases [0032, 0036].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provided segmented regions of the separator plates of AAPA formed by sectional welding connections as required to form the segments providing the appropriate guiding of the cooling agents and media gases.  While not specifically teaching the length or specific placements of the welds, it would have been obvious to one of ordinary skill in the art when the invention was effectively filed to adjust the size and placement of the welds as necessary to provide the media and coolant flow as required. 
The courts have held that adjustability, where needed, is not a patentable advance.  In re Stevens , 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (MPEP 2144.04). Furthermore, the rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 
		 
Regarding claims 20 and 21, AAPA does not explicitly teach the sealing structure comprises a coating at least in the region of the bead roof.  
Strobel teaches a bead arrangement for bipolar plates are designed for microsealing with a thin coating made from an elastomer such as silicone [0015, 0039].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a coating on the metal separator plates of AAPA because Strobel recognizes that such a coating allows for microsealing.

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong (KR 2010-0109253A, machine translation) teaches the prior art recognizes a first and second metal bipolar plates (Abstract) provided with a rubber seal inserted between the separators to provide airtightness [0015] but can also be bonded by intermetallic diffusion [0047-0049].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727